Citation Nr: 1637654	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1969 to November 1973, with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran had a Travel Board hearing requested pending which he later withdrew by September 2012 report of contact (and again in December 2014 correspondence).  Thus, his hearing request is no longer pending and is deemed withdrawn.

The Board's January 2015 decision reopened the previously denied claim of service connection for PTSD, then remanded the reopened claim and the Veteran's petition to reopen service connection for skin cancer for additional development.  

Generally, the scope of a claim of a psychiatric claim includes any mental disability that may reasonably be encompassed by the record. Clemons v. Shinseki, 23 Vet.App. 1 (2009). However, this case is distinguishable from Clemons because it is based on a reopened for PTSD.
 
The Board reiterates, as was indicated in its prior decision, that the claim of service connection for hepatitis should be adjudicated in the first instance by the RO as the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a current confirmed clinical diagnosis of PTSD.

2. By March 2009 decision, the Board denied the Veteran's original claim for entitlement to service connection for skin cancer.  That decision was unappealed.  Nor was reconsideration at the Board requested.

3. Since then, evidence has been received which presents a reasonably possibility of substantiating an unestablished element of the claim.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

2. The March 2009 Board decision which denied service connection for skin cancer became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1100 (2016).

3. New and material evidence has been received to open this previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102 , 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The United States Court of Appeals for Veterans Claims (Court) further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

On the issue of the petition to reopen service connection for skin cancer, because the Board is reopening and remanding the claim, any notice deficiency regarding his request to reopen is considered moot. 

Regarding the claim of service connection for PTSD, whereas a decision is reached herein VCAA discussion is warranted.  The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining Service Treatment Records (STRs) and post-service medical records.  There is no indication of further remaining evidence to obtain as to the claim decided herein.  The Veteran has undergone VA Compensation and Pension examination relevant to the claim being decided.  In furtherance of the claim, the Veteran has provided personal statements primarily in discussing relevant circumstances from his military service.  There is no indication of further development to complete.  The Board has a sufficient basis upon which to issue a decision on this issue.

Service Connection for PTSD

Under VA law, service connection is available for current disability resulting from disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection also may be granted for disease diagnosed after discharge where incurred in service.           38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 253 (1999).

There is specific VA criteria to establish service connection for PTSD: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).
A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f).

The requirement of an in-service stressor is established by the veteran's testimony alone if he is shown to have engaged in combat with the enemy.  See 38 U.S.C.A.              § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For an in-service stressor not related to participation in combat, independent corroboration by outside evidence is required beyond the veteran's lay testimony alone.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843, later codified at 38 C.F.R. § 3.304(f)(3).  The updated regulation eased the requirement that there be objective corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In reviewing this claim, the Board has duly and carefully considered the record,           but finds ultimately that service connection for PTSD must be denied.  The prior decisional action of the Board January 2015 re-opened the claim because the Veteran had properly verified stressors, however, there still must be shown to reasonable degree of likelihood, the Veteran indeed has a valid diagnosis of PTSD.  Based on review of the available evidence, as of now he does not. 

The Veteran underwent a VA Compensation and Pension examination in April 2011, after interviewing and examining the Veteran, the examiner found that under DSM-IV, the Veteran did not report a valid Criterion A stressor, nor did he report the full constellation of clinical symptoms for a diagnosis of PTSD.  The diagnostic impression was of alcohol dependence, unrelated to military service.  The examiner indicated further, in summary, that the Veteran did not meet the criteria for PTSD, and did not meet diagnostic criteria for any Axis I psychiatric disorder save alcohol dependence.  

In March 2015, the Veteran underwent another VA examination with a psychologist who determined that the Veteran did not have a diagnosis of PTSD that conformed to DSM-V criteria based on that evaluation.  In fact, no mental health diagnosis was given at all.  Addressing the diagnostic criteria for PTSD after observations, records review and other provided information, the VA examiner found that Criterion A (Exposure to actual or threatened death or serious injury) was met based on directly experiencing the traumatic event.  The Veteran also did appear to meet Criterion E (marked alterations in arousal and reactivity associated with the traumatic events) based on irritable behavior and angry outbursts. However, Criterion B (Present of one or more intrusion symptoms); Criterion C (Persistent avoidance of stimuli associated with the traumatic event); Criterion D (Negative alterations in cognitions and mood associated with the traumatic event) were not met.  The symptoms found which actively applied to the Veteran's diagnoses were depressed mood, and anxiety.  Behavioral observations were that the Veteran's mood was initially very hostile and angry.  He stated that he was angry at the fact that he spent years proving to VA that he was in Vietnam.  The Veteran was initially somewhat difficulty to redirect but eventually was calm and cooperative and apologetic to the examiner for his irritability.  He was casually and appropriately dressed; hygiene and grooming were adequate.  The Veteran presented with very ruddy complexion and his eyes appeared somewhat red.  

Psychometric assessment indicated that the Veteran on taking the Mississippi Scale for Combat-Related PTSD scored a 133 which was well above the cutoff score for a diagnosis of PTSD and at a level where clinicians typically considered intentional over-reporting of symptoms.  In their totality, scores on all these measures were all significantly elevated and inconsistent with the Veteran's verbal report of symptoms, the treatment records, and his overall level of functioning. 

In summary, the VA examiner found that there was considerable variability in              the stressors described during the examination, the prior 2011 examination, and          the Veteran's numerous statements in support of his claim.  Although there was some variability in his account of the stressor involving rocket and mortar attacks,  it could be considered sufficient to meet Criterion A per DSM-V for a diagnosis of PTSD.  However, the Veteran did not present with a full constellation of symptoms for a diagnosis of PTSD.  There was no indication in the medical records that               the Veteran had ever presented with the entire condition.  Psychometric testing results did not support a diagnosis of PTSD and scores were significantly inflated and at a level where clinicians would consider intentional overreported of symptoms.  Consistent with his 2011 examination, the Veteran continued to meet the criteria for diagnosis of alcohol use disorder, unrelated to military service.            

Apart from the examinations, the record shows that VA Medical Center (VAMC) outpatient treatment by physician assistant in January 2013 the assessment given was "symptoms consistent with PTSD", but no actual diagnosis. Additionally, prior VA psychologist evaluation in November 2012 noted diagnoses of depression. anxiety disorder not otherwise specified (NOS), and alcohol dependence in partial remission.  The most probative evidence of record fails to show a diagnosis of PTSD, and the Board finds that the VA examiners reports are more probative as to whether the Veteran has a valid diagnosis other than alcohol dependence.

Based on the foregoing, the Veteran has not established a valid diagnosis of PTSD as set forth pursuant to the most recent version of the Diagnostic and Statistical Manual, Fifth Edition (DSM-V), or the prior version (DSM-IV).  Applicable VA law requires evidence of current disability to establish service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that "[C]ompensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) (finding that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Accordingly, the claim cannot be substantiated due to lack of a current disability.  

For these reasons, the preponderance of the evidence unfavorable, and VA's benefit-of-the-doubt doctrine inapplicable, the claim is denied.  38 U.S.C.A.               § 5107(b); 38 C.F.R. § 3.102.   

Petition to Reopen Service Connection for Skin Cancer

The Board's decision of March 2009 denied service connection for skin cancer because the Veteran had never been diagnosed with the condition, and so, based on evidence available at that time, there was no diagnosis of the condition of record. The Veteran did not appeal the Board's decision, and the decision became final.  See U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1100 (2016).

When a claim to reopen is presented, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that,                  by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of        the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted,             the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence submitted since that denial includes an indication that the Veteran may have skin cancer.  When seen in February 2009 at the VAMC the Veteran had diagnosis of actinic keratoses, which were then treated properly, and the dermatologist recommended the treatment of other lesions with possible progression to malignancy (if less than 1% chance).  Elsewhere the Veteran was treated further for actinic keratosis, as early as 2004 when the condition was clearly mild.  The foregoing presents a minimum indication of the likelihood of existence of the disability claimed.  This evidence, particularly taken along with more recent correspondence in which the Veteran more completely describes the circumstances of his alleged excessive sun exposure, reaches the minimum threshold for obtaining new and material evidence.  Generally, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The claim is reopened pending further development that will be identified.


ORDER

Service connection for PTSD is denied.

Service connection for skin cancer is reopened upon receipt of new and material evidence, the claim on appeal to this extent being granted.


REMAND

With regard to the Veteran's claim of entitlement to skin cancer, the Veteran should be provided an examination to determine whether he has skin cancer, and if so, if it is related to his active service.

Accordingly, the claim is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, and associate copies of these records with her VBMS electronic case file.

2. Then schedule the Veteran for VA dermatological examination with regard to claimed skin cancer.                   The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.              All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should do the following:

a). Identify all skin conditions present, specifically to include whether or not the Veteran has skin cancer. 

b). Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the skin conditions diagnosed are related to the Veteran's active service, to include sun exposure or herbicide exposure therein. 

The examiner should include in the examination report a detailed rationale for all opinions given.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the reopened claim for entitlement to service connection for skin cancer based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


